DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 07 April 2022 has been entered.  
Claim Status:

1c.	Claims 1-13 are pending, of which claims 1-12 are under consideration. 
1d.	Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2021.
Information Disclosure Statement:
2.	The information disclosure statement filed on 04/07/2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	The objection to the disclosure is withdrawn, because the Brief Description of the Drawings has been corrected to reference Figure 9B instead of Figure 9C.  
3b.	The objections of claims 1, 6 and 7 are withdrawn, because the recited acronym “TIM-3” is now spelled out.
3c.	The rejection of claims 1-12 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. The amended claims recite a set of human IgG Fc domain amino acid substitutions. Amended claims 4-5 recite specific human IL-15 amino acid substitutions, (N1D, N4D, D8N and D30N/E64Q/N6SD).

3d.	The rejection of claim 8 made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Applicant’s argument that the recited heterodimeric fusion protein, (XENP27974, XENP27979, XENC1000, XENC1001, XENC1002, and XENC1003), comprises three monomers, the SEQ ID NOs, (for example XENP27974 comprises SEQ ID NOS:241, 242 and 243) of which are recited immediately after the heterodimeric fusion protein name, is found persuasive. 

  
Oath/Declaration
4.	It is noted to Applicant that as stated in the Communication of 22 August 2019, a properly executed inventor's oath or declaration has not been received for the inventors of the instant application. Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).


EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Kelly Plummer, (Applicants' Representative) on 29 June 2022.
5a.  	Please cancel claim 13 without prejudice or disclaimer.  

Conclusion:
6.	Claims 1-12 are allowed.   

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        29 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647